     Ronald-Kenneth: strasser, sui-juris
     non-resident-alien
'-lo 17200 southeast stark street
     non-domestic
     Portland,
     Oregon,
     multnomah, county
     zip exempt
     Telephone: 503-718-1858
   . Email; saxonl333@gmail.com




                                      UNITED STATES DISTRICT COURJ:

                                                 DISTRICT OF OREGON

                                                 PORTLAND DIVISION

      .;   Andi Con1~1D.r.-M,r~ Wlllllu,.._



   Ronald-Kenneth:Strasser, sui-juris..1
                       '·
                                                 4: A-.c          Case No.   3: l't-cv-         \0~1 - S:t.

                                    Plaintiff,                  COMPLAINT IN THE NATIJRE
              and                                               OF AN EXPARTE MATTER                         _
                                                                   .     .i Vi {)IAV'Sv.~h-et~+D
   STATE OF OREGON by and through                               1. Excessive Force, Abuse of Power/Authority
   Governor Kate Brown, in her individual                       2017 ORS 161.205, Use of Physical Force:
   capacity, CLACKAMAS COUNTY RISK                              Assault and Battery & Beaten by Sheriff
                                                                                                                 1
 · MANAGEMENT, Kim Ybarra, in her                               Deputies on the Courtroom Floor, with
   individual capacity, CLACKAMAS                               Witnesses & on Camera, ·1h p1Ar6UCl~-hf're.fo
   COUNTY SHERIFF, Craig Roberts, in his                        2. 42 US CODE 1983: Violation of Civil Rights,
   individual capacity, CLACKAMAS                               3. 10 US CODE 855 ART 55/ Constitutional
   ~OUNTY UNDER SHERIFF, Dave M.                                Violation of Eighth Amendment: <;ruel &
   Ellington, in his individual capacity,                       Unusual Punishment, lh putslH1vtb-hev.e-th
   CLACKAMAS COUNTY SHERIFF                                     4. 25 CFR 11.404 False/Unlawful Arrest &
                                                               ~Unlawful Incarceration, and 15 other Claimed
   DEPUTY'S; Daniel Joseph O'Keefe and
                                                                Injuries in the 8 Page - Notice o~~ort Claim,
   Greg Keppler in their Private capacity, and                                                                 1
                                                                Item#; 022622019/TC/RKS, llti\OL m ,11utSUai,rt:;-
   John and Jane Does 1 to 100, et al., Tort                       . h~,_t'o                .         , _,
   Feasor's,                                                   ADJUDICATION BY COURT-NO
                             Defendants.                       CONTROVERSY - CLAIM NOT SUBJECT
                                                               TO ARBITRATION AS DEFENDANTS
                                                               AGREED TO THE CLAilvl & MONETARY
                                                               DAMAGES BASED UPON DEFAULT,
                                                               DISHONOR AND SILENT TACIT
                                                               AGREEMENT
                                                               Claim: Adjusted to $93,000,000.00 or
                                                           1   Ordered Settlement at $9,300,000.00
                                                               Fees: $2,500.00
Plaintiff alleges:

I.    INTRODUCTION           1-.pu'l:s'Ll   aJ-+b-
        l. Title 42 United States Code: Human Rights and Civil Rights go hand in hand. The

Plaintiff has been denied his secured, unalienable and constitutional rights, he has endured

physical abuse/assault, denial of due process(?), fraud by the court and was denied full disclosure

from defendant/parties bonded and sworn to under specific oath of office to protect the Rights of

the Plaintiff.

Plaintiff was always without the venue and having no contract with the State of Oregon and it's

private for profit courts, of which such courts are 'administrative courts,'· that do not recognize

the U.S. Constitution and yet displays the 'Admiralty Gold Fringe Flag.'

The instant matter contains no controversy as all parties are in agreement to the Tort Claim(s)

filed to/with State of Oregon Risk Management and Clackamas County Risk Management,

asserting monetary damages of $850,000,000,00 (Eight Hundred Fifty Million Dollars) as

referenced herein, and with supporting affidavits, documents, etc. The Defendants having failed

investigate the claim, having refused to rebut Plaintiff's affidavits, and/or initiate settlement, and

Defendants having a duty to respond, failed and/or refused. to do so, therein agreeing with

Plaintiff and Defendant's silence equates to agreement and defendants silence establishes a

'Nihil di cit judgment,' and Defendants are in agreement with the following facts:

                 1) The Plaintiff, many times, was summoned and/or brought into such Court

                 under 'vi et armis,' under threat duress and coercion, into State of Oregon's

                 CIRCUIT COURT FOR THE COUNTY OF pLACK1.MAS Case #16CR07655;
                 E\rvz:>\IS <:Ain& ('.)!''iohs C!Ye conslsknh.~j;;nRnrl,             ·
                 R.,P6M\Je.,thv1g , o---Ghe.ng'L or timh'1-enJ:~ -ktevJ1
                 clb~ cD\J-tr.o& .. -evl ehc.d<      ·       .   .
                                                   2
 2) Said CIRCUIT COURT FOR THE COUNTY OF CLACKAMAS was the

 'beneficiary' for the said cause of action (commercial statutes/crimes) and

 whereas all officers of the State and Court(s) are Ti;ustees.

 3) Wherein this CIRCUIT COURT FOR THE COUNTY OF CLACKAMAS

 'action' was commenced and the commercial charges were laid upon the name of

-the 'Debtor/Ens legis/Trust-Estate;' RONALD KENNETH STRASSER, an

 entity, wherein
             _,
             _
                 the State of Oregon had 'charged' 'it' by and through the D.A. 's

 office, for commercial business, for the Circuit Court to obtain unjust enrichment

 via undisclosed 'commercial charges,' fines, bonds or otherwise for the benefit of

 the Court, State of Oregon and otherwise.

 4) Wherein the 'Administrative officer' aka; judge asked, the natural man within

 the courtroom; ronald kenneth strasser; are you 'Mr. STRASSER?' ('this entity'),

 the administrative officer Gudge) in reading the charging instrument wherein the

 name: RONALD KENNETH STRASSER, as written is designated as a

· corporation pursuant to Title 15 USC and not addressed to the natural man

 present, this is NON FULL DISCLOSURE to trick the Plaintiff, to unknowingly

 make 'joinder' with the entity as to volunteer and to be the liable, culpable and

 responsible party. The Plaintiff stated, "No! I am not Mr. STRASSER" (meaning

 the corporate entity named on said presentment).

 5) At which point; it is presumed that the administrative officer Gudge) gave a

 signal to security (Sheriff deputies) of which then Sheriff deputy O'keefe came to

 Plaintiff and grab bing Plaintiffs arm, twisting it and forced him to the floor,

 started to beat upon Plaintiff when four (4) or morelother deputies came to where

 Plaintiff was on the floor and joined i~in assaulting and aided in beating Plaintif~


                                   3
    while on the floor, inflicting great pain, ·etc., (as detailed in Plaintiffs affidavit#

    10192018-5/AFF/RKS) in front of witnesses and on camera. Note; that no crime .

    had been committed and no statutory violation had occurred.

    6) Said assault and beating upon Plaintiff was reported in 'The Oregonian--

    OregonLive Newspaper article dated April 18, 2018 by Noelle Crombie, where in

    reported; " ... (Officer) O'keefe asked his supervisor, Sgt. Corey Smith, to be
               -4-\..~~                                      .
    assigned to·~ courtroom where Strasser's case would be heard so he could assault

    him ... " (Attached hereto).

    7) Affidavit of Julian Tavera, It.em# 082~2018-1/AFF/JT/RKS witnesses the

    assault and battery upon Plaintiff. (Attached hereto).

    8) In a co-related Federal US District Court-Portland Division, Case No. 3:18-

    cv-2060 Complaint, Plaintiff, was a Clackamas County Sheriff Officer, and stated

    on page 4, paragraph 15.; "Plaintiff overheard Deputy O/Keefe (hereinafter,

    "Okeefe") ask(ed) Smith to be assigned to the courtroom where Ronald Strasser

    would next_appear so that O'Keefe could "beat the shit out of him." ... and a

    similar statement was made on page 9, under Count 3, sub-paragraph F .... and on

    page 13, paragraph-number 65, it states; "Plaintiff witnessed the conspiracy to
/                                                   cvi,nnl~J-~~                ~V\~     Pis
    battery and thereafter the violent assault on a ~Gilia.1, Ronald-                   ."

    Eighth Article of Amendment to the 'Bill of Rights'. pertaining to 'cruel and

    unusual punishment' may apply herein.




                                        4
       AndlConlk1U<!tDRllNMMllrRilldlMIIDlllPnjllllla

§§ 1331 AND 1334(3) AND (4). This court also has supplemental jurisdiction over Plaintiffs

state claims pursuant to 28 U.S.C. § 1367.

        3. Venue is proper in Oregon's federal court in this division, pursuant to 28 U.S.C. §

13 91 (b), because the events giving rise to Plaintiffs claims arose within this district.

       4. Plaintiff timely provided and filed Defendant State of Oregon, to the Governor's

Office, and to State of Oregon Risk management, and to Clackamas County Risk Management

with a written tort claim notice9s) pursuant to ORS 30.275, see below.



ID. THE PARTIES


,~ k~
                   .
        5 . Ata11 times h . Pl . .ff·
                    ~;-e- mo,
   l · . d {{~~,bW\-"     . ver..\ ndi
                                          d . l¥S.
                                               -~
                                                     .
                         erem, amti was an is a• sentient ....-~
                                                 Rl5 .  .A~   •
                                                                      ~= ~O.V\~i~~
                                                                             sar    strleind
                                                                                             ,   "w
                                                                                                 J)l<":
                                                                                                          .
@ ·M;· M         a--C istiawman ~ivmg in Oregon , striving to be •                           lhpeace,

having physical impairments and PTSD atthe time of the actual events as witnessed and

captured on cam~ra.

       6. At all times herein, CLACKAMAS COUNTY CIRCUIT COURT.is a corporation and

a sub-corporation of the parent corporation; State of Oregon/STATE OF OREGON and are both

artificial corporate entities and all of its officers and/or employees are acting and employed

within and by such entities, in their private and public capacity, _and are under 'oath of office'

and bond(s) ... are not to harm or injun;to whom they serve as Trustees, and they, the people

(Plaintiff), in the exercise of their/his Rights, are above the so-called govemment(s), having all

power; Oregon Constitution, Article I, Section 1, and in regards to HALE v HENKLE, 201 U.S.

43 @pg. 74 (1905). Also note;

      "No action can be taken against a sovereign in the non-constitutional courts of either the

      United States or the state courts and any such action is considered the crime ofBarratry.

      Barratry is an offense at common law." --'- State vs. Batson, 17 S.E. 2d 511, 512, 513.



                                                                  5
      "The county court is no longer a constitutional court: Fehl v. Jackson County, in re Will of

      Pittock, 102 Or. 159, 199 P., 2020 P. 216, 17 A.L.R 218. ( ... as applied to Clackamas

      County Circuit Court)



      " ... an
             .
               officer may be held liable in damages to any person injured in consequences
                                                          ,                   .            of a

      breach of any of the duties connected with his office ... The liability for norifeasance,

      misfeasance and for malfeasance in office in his "individual," not his official capacity ... "

      - 70 Amjure 2nd Sec. 50, VII Civil liability. (As applied to all defendants)



       7. At all times all Defendant(s) were employed by their re~pective State, State office(s) or

County and/or County office(s) and at times did not act within the scope and course of their

employment, as Trustees, under color of law, in violation of their oath of office, or of their

position and duties to the people/Plaintiff

       8. The Tort Claim(s) as sent/filed to State of Oregon Risk Management, and to
              .                                    ·          .d~ V\of~d ~
                                                                   L,

Clackamas County Risk Management that detailed the acts ea plain: d o( supported by

affidavits, and otherwise as stated herein and as attached to said tort claims and listed the tort

feasor's (the defendants herein) and with monetary damages asserted/claimed.



IV. FACTUALALLEGALTIONS                 JlAI.                                                .
       9. Plaintiff caused to be delivered'hbtice of Tort Claim to; Risk Management Enterprise

Goods & Services -Atten; Michael Baker, Item# 08052018-1/TC/RKS by Registered Mail#

RB182 990 372 US, signed for by Ryan Chamberlon (sp) on or about September 28, 2018, with

follow up letter assigning Claim Number L163705.

    - 10. With a Seco~~Notice of Tort Claim to Clackamas County Risk Management/Kim

Ybarra, Item# 02262019/TC/RKS, by Registered Mail# RB 182 990 925 US, signed and

                                                  6
         Andi COl1111Ua11.llnlM MIIJ,_... Mllaull"lljudle9

received 3-6-19, and follow up Notice of Tort Claim mailed certified mail# 7018 0680 000 5258

5645, received and signed for by J. Gibson on 5-28-19.

         11. wfltl~'Notice ofTon-:Claim to Risk Management Enterprise Goods & Services- .

Atten; Michael Baker via registered mail# RF 134 473 475 US, received on or about January 3,

2019.

         12. With follow-up letter to State of Oregon Governor, as a courtesy, to appraise her of

the tort claim for hopeful sp.eedy settlement, certified :rp.ail # 7018 0680 0000 5258 5447.

         13. In this mater, all defendants received all notices of tort claims, etc., and Risk

management issued claim number Ll63705, seeking monetary damages at $850, 000,000.00

(Eight Hundred Fifty Million Dollars), but Defendants then fell silent, refused to communicate,

failed and refused to return tort claim within the three (3) rule, and refused to initiate settlement.

         14. Silence equates to agreement and defendants silence establishes a 'Nihil dicit

judgment,' and under necessity, this matter is properly before this Court because it is a court of

general jurisdiction and all of the claims in the complaint arise under Ore~on State Law, the
                     . .                         •cbcle ~     .           . . _i .◊~t&l   -
Oregon Constitution, federal stilt•, the Umted States Constltutioll\Cand/or common law, and

because all events described herein occurred in Clackamas County, Oregon inside a Clackamas
!>.\Ls   ':i'ihuno.\                .        .
t::"Ounty ~ room with witnesses and on camera.
                                                                  .


V. CLAIMS FOR RELIEF

                                                       FIRST CLAIM FOR RELIEF
                                                              COUNTl ·
                                                      Against STATE OF OREGON
          15. Plaintiff adopts paragraphs 1 through 14 by reference.

          16. Plaintiff, in good faith reported the criminal conduct, assault and violat1ons to the

appropriate State and County offices by and through said tort claim( s) seeking settlement via
                                                                  7
defendants Risk Management Office(s) with their obligation to settle Plaintiff's claim, than being

subject to the total amount claimed therein and herein, to avoid court, and to save time for all

concerned ... including but not limited to this Court now at this time.


              17. That, in light of defendant's assigning a-claim number to Plaintiff's tort claim and·

defendant's dishonored and defaulted positi<;>n based upon their failure and refusal to

communicate, respond, etc., defendant's are without right to come into the Court to defend their

derault and dishonor, and being in agreement to all unrebutted affidavits that stand in the record

of this matter as fact, and via 'Rectum rogare:'

                         Rif!'..d~                                     .
             18. Plaintifr ~ • this Court for an Order ordering defendant State of Oregon by and

through its Risk Management and/or insurer, if any, and/or by and through said defendant(s) in
                                                                                     1J '                    .w· \
    . pnvate
t he1r  .    capacity          c· )
                  . ies to pay t he sum certam
                                             . amount as agreed !Of
                                                                  c: the !Or    ~ ~o}~.,J1lll5
                                                                         c: the ~       or
               .         cis.Wll41'.tS Sl),Ca/L,.0.,.i,..,,:J-_c...hfM!IYa1Auu +de                  ·
unlawful mcarcerat1on aamages =tl~~=~-=-,,aat $93;0uO,OO0.00, pursuant to; TREZ~VANT V. CITY

OF TAMP A, 741 F.2nd 336 (1984) to apply to and cover said assault and beating on the court
                                    1

                                c.r1M~ ht                                              ·         t{'~~s
room floor and other , i o] ati ans, mjures, or otherwise, ... M Plaintiff~ for the Courts order

to defendant(s) to pay an 'ordered' stipulated settlement at 10% ... therein being $9,3000,000.00

(Nine Million Three Hundred Dollars) USD to Plaintiff.
                           -,~...,._,..,_............
            Respectfully submitt~d this v·  day of_~J~u=--',--6-'+1_____ 2019 .

  . ..:11   f'?J1¢YJ__;_Cf!J6,it165iffi11 !5'1t!£10ll/.:JdJJI                       By: Isl Ronald-Kenneth:Strasser
  1,.,;,111-;1wn1: 1Y.c:'✓J1.•lrthP.       n41,1.ib--/#u11;:Jf ~                           •..1    -
  eJYt:JJ1-1,,:?J1C/-/,Jt7,t,rJ!l/ • Lil!/a.J.f?WL'I'- .,,:,L-t:d-Phl"°-Ef         non-reszuent-a1zen            .. .
    .                      /                                                 ee..  Ronald-Kenneth:Strasser, SUl-JUflS
                                                                               Yel 17200 southeast stark street
                                                                                   non-domestic
                                                                                   Portland,
                                                                                   Oregon, ~u\tnDW\~~- Collrtl-j
                                                                                            zip exempt



Exhibits:
The Oregonian--OregonLive Newspaper Article on April 18, 2018 by Noelle Crombie.

                                                                           8
           CERTIFICATE OF SERVICE




                                                                     ...   ··-·---------       ··-···-··•··------·,·-

                                 And I Continue Iii.Rose,.,,, AD My R[qhls 1/Whout f'ntkKHca




                ----- --- --·-




Page 5".
                                                                'Certified'
                                          Proof of Service

   I, Robert Kelly, the Authorized Representative ofronald kenneth strasser, herein certify
by my autograph below, that I served the following document(s):

 Response letter to D.A.S./ RISK MANAGEMENT's unsigned letter(s) in regards to
  ronald kenneth strasser' s Tort Claim number L 163 705 in regards to status of same
 and to their letter to Robert Kelly via DAS determination ofno legal standing/ Item
                                # 11202018-2/RM/RK.S.


The same sent To:
  Risk Management
. Enterprise Goods & Services
  Dept. of Administrative Services
  1225 Ferry Street SE U150
  Salem OR 97301-7337

    By U.S.P.S. 'Certifi~d' Mail# 7017 2400 00011523 7963 on November 21, 2018

 ... and 'CC' d to:
 Office of the Chief Operating                             Risk Management                      Kate Brown - Governor
 Officer -Katy Coba / DAS Director                         Enterprise Goods & Services          Office of the Governor
 Executive Building                                        Atten; Michael Baker ·               900 Court Street NE,
 155 Cottage Street NE                                     PO Box 12009                         Suite254
 Salem, OR 97301                                           Salem OR 97309                       Salem, OR 97301-4047

                    By U.S.P.S. 'First Class Mail' mailed on November 21, 2018


    I,     ~wr ke~
 laws of ; United States~
                                                                     '
                                                  declare under the penalties of perjury of the
                                   rka that the foregoing is true, correct, complete and certain
 and that I/m not a party to this matter.




 Witnesses:L'                                                                  ·\                 '
             :· ) , ~
··r
,,.,, ~-~-
 /:
       .
           .--~/
C,, YN~1(=6tf:i.v✓E&z
                                      .                         /
                                                                              n~&:e ;;z/j 2C!Jf!
 ~. d n~e - : - ' - / ' ..AJ.:,                                                                           Pt
                                      .-,\.......-4 - { - - -
 ~-&B·~...::----4=,---,-;--:-----'-.:;p;:,L--H\-GJ'...;;__----'-'-tt/_ _ _ _ _ _ Date   /// 0   l/, Z I        L.()   I-$

 Printed name
                                                                                   Memorandum of record
                                             Robert K~elly
                                          Authorized Representative
                                        For: Ronald Kenneth Strasser
                                              C/0 PO Box 3096
                                            Central Point, Oregon
                                      Private/ Non-Domestic [ 97502 ]

                         Certified Mail Number; 7017 2400 0001 1523 7963

Risk Management
Enterprise Goods & Services
Dept. of Administrative Services
1225 Ferry Street SE U150
Salem OR 97301-7337
... et al & and all verisimilitudes

Novemb.er 21, 2018

RE: Response to letter from D.A.S.iOREGON RISK MAf.:J"AGEMENT - Enterprise Services; in
regards to Ronald Kenneth Strasser's Tort claim/ Claim Number L163705 / Claim Amount; $850,
000,000.00 (Eight Hundred Fifty Million) and response to NO LEGAL STANDING as to Robert
Kelly as Authorized Representative for Ronald Kenneth Strasser/ ronald keru1eth strasser.
             Notice to Principal is notice to agent- notice to agent is notice to principal

Dear Katy Coba (C.O.O.), Shelly Hoffman (Manager) & Michael Baker (Claim Adjuster), et al:

   In regards to your unidentified/unsigned letter dated Noyeinber-5; 2.018 as sent.to RONALD
KENNETH STRASSER, the Ens legis/Tmst/Estate, in and for the private man; ronald kenneth .
strasser, please be advised of the following:

   1) The mention of State of Oregon, Yamhill County, Multnomah County, Clackamas County,
Yamhill County Sheriff's Office, Portland City Police, was to give notice of the unlawful actions
engaged upon ronald kenneth strasser otherwise known as Rape-Pillaged and Plunder by Oregon's
'co1or of law' corporate legal system over many years. In no manner was those other Counties
named in the current tort matter.            ·
                              :
                              I


    2) Per your comment to   "itclaim against the State of Oregon," and reference to ORS 30.275~
please note that your statute(~) state; ··(4) ·•Public body'' means; (a) The State and any deparrnient,
agency, board or commissio~ and any instrwnentality thereof. Note; ... Instrumentality rule.
" ... where a corporation (subsidiary is so organized and controlled and its affairs so conducted as to
make it only an adjunct and ~nstrumentality of another corporation (parent corporation), and parent
corporation will be responsiBle for the obligations of its subsidiary. (Black's Law Diet., 6th edition,
page 801). State of Oregon DUN'S Number; 932534998.
                              I
                              I
   3) (5) "State" means the ~tate or any branch, department, agency, board or commission of the
state.                       !

   Are not the 'Comities' a B,ranch of the State? .Are not the Counties.an 'age11cy' of the State? Do
not the Counties pay' over copected taxes to the State of Or.egori.? .. , and if ~o, is_ not Clackamas
County then an 'agency' oftp.e State of Oregon ... 'of implying (defined as) 'belonging to.'
                              I
                               i
                               I

                               i



Letter to DAS/RISK MANAGEMENT/ENTERPRISE SERVICES (INC.)           ITEM# 11202018-2/RM/RKS Page 1
-·      4) The information as presented in the Tort claim(s) [there were at least three], one most recent
     one to be concerned with was sent USPS Registered Mail, Number RE 250 137 381 US, Dated 10-
     19-2018, and the specific information as you mentioned was, in accordance. To ORS 30.275, in that
     the Tort Claim Notice did describe the date, time, place, drcumstances of the incident and the
     named tort feasors. Please note the rule is; 'substance over form!'

       Please note that a final Affidavit was sent to your DAS Office by Registered Mail, Number; RE
     041618393 US, Dated Oct 20, 2018,having the ID Item number; 10192018-5/AFF/RK.S.

        Please be advised that as of the date of your office receiving this communique, the Affidavit as
     referenced above, has not been rebutted and is to be construed as 'fact in the record of this· matter.'

       As to your comment in your letter to ronald kenneth strasser in regards to myself as his
     'Authorized Representative' as well as your 'unsigned' letter to me dated November 5, 2018 on the
     same issue, please note:

       1) ronald kenneth strasser ·appointed' me as his authorized representative, in the nature of one
          having P.O.A, to assist him in his tort claim issue. in that we are working on this together.
       2) ronald kenneth strasser exercised his right to do so pursuant to Article 1, Section 1 of the
          Oregon Constitution (your compact/contract) i.e.; " ... the people have all power ... " and he,
          being one of the people exercised that power in his Sovereign capacity, within his right to
          contract. [is it your admission and confession that you and your office (DAS) is denying
          and/or impairing ronald kenneth strasser's right to contract and.appoint whomever he sees fit
          to assist him in his tort matter?

         Also note; due to the current commercial 'Public Policy' brought on by the U.S. Bankruptcy
     (1933) wherein U.S., Inc., the States and Counties are insolvent; the UCC, as 'Federal Common
     Law" states that One has a " ... Right to a remedy without the use of a tribunal ... " UCC 1-201(34)
     ... as applied herein to ronald kenneth strasser tort matter.

        Both STATE OF OREGON and D.A.S./RISK MANAGEMENT are 'Trustees' and as trustees,
     you are well aware that you are not to injure the beneficiary; ronald kenneth strasser and stultifying
     his Tort claim, as the/a Beneficiary would be construed as an injury.

        We presume you well understand the severity of ronald kenneth strasser' s claim of being
     assaulted and beaten on the courtroom floor with witnesses, on camera, having PTSD and certified
     as being crippled, all the while with having not violated a law nor injuring another man in the
     courtroom.

        Ronald Kenneth Strasser / ronald kenneth strasser reserves all his rights at all times and waives
     no rights at ant time.

        I/We thank you in advance for your time in this matter and I remain,

        Sincerely,




                                                  strasser, the sentient living sovereign man
                                                  upon the land.

     Letter to DAS/RISK MANAGEMENT /ENTERPRISE SERVICES (INC.) ITEM # 11202018-2/RM/RKS Page 2
CC:

Office of the Chief Operating Officer
Katy Coba / DAS Director
Executive Building
15 5 Cottage Street NE
Salem, OR 97301

Risk Management
Enterprise Goods & Services
Atten; Michael Baker
PO Box 12009
Salem OR 97309

Kate Brown - Governor
Office of the Governor
900 Court Street NE, Suite 254
Salem, OR 97301-4047




                              En·ors and omissions consistent with intent.




Letter to DAS/RISK MANAGEMENT /ENTERPRISE SERVICES (INC.) ITEM# 11202018-2/RM/RKS Page 3
                                    ,AFFIDAVIT
                                         of Julian Tavera
                In regards to Witnessing the Beating of ronald kenneth strasser
                             in in the Clackamas County courtroom

            "Indeed, no more than (affidavits) is necessary to make the prima facie case."
                          United States v. Kis, 658 F.2nd, 526, 536 (7 th Cir. 1981);
                        . Cert Denied, 50 U.S. L.W. 2169; S. Ct. March 22, 1982

   NOTICE TO AGENT IS NOTICE TO PRINCIPAL~ NOTICE TO PRINCIPAL IS NOTICE TO AGENT

            I
   The undersigned, Julian Tavera, herein Affiant, a living breathing man, being first duly swom,
depose, say, declares and states that he is of legal age and is competent to testify to on belief and
personal knowledge that the facts set forth herein as duly·noted below are true, correct, complete
and P,resented in good faith and ~o the best of my knowledge and belief and not meant to mislead.
    ·~-~

Affi.cint·¢loes
     ·=.-·· ... hereby state,
                           - state the following:
                                       .

1. THAT, on July 6, 2017 I was at the Clackamas County Courthouse, in the comt room where
Ronal_d Kenneth strasser was present for a hearing.

2. THAT, at about 10:10 I heard the D.A. call Ronald's name and pointed at him and said "there he
is; Ron strasser."              ,                                                r

3. THAT, then I heard Judge Jones call for 'Mt.' Ronald Strasser, at which Ronald Strasser relied;
"I am here in regards to this matter, my name is not Mr. Ronald Strasser.''

4. THAT, I saw the Deputy go over to Ronald Strasser pull his hair, grab and twist his arm,
assaulted him, throwing Ronald to the floor and twisting his arm and leg causing extreme pain that
Ronald was screaming out in pain and heard Ronald scream; "please you're going to break my leg
and ami.,,

5. That, I ten saw two oth~r Deputies come and go to where Ronald was on the floor being assaulted .
and the Deputies joined in the assault on Ronald in grabbing, pulling, hitting Ronald which
appeared to be all over his body.

6. That, then the Deputies picked Ronald up off the floor and carried him out of the couit room.

7. That, Ronald Kenneth Strasser is always was present at his court hearings.


    Further Affiant Sayth Not.

Affidavit OF Julian Tave.ra                    Item# 08262018-1/AFF/JT/RKS                     Pagel
         Done this    LLday of _ _~_<2-+/J____._f_ _ ____,, 2018 A.D.
                                                    I




                                                             ~ Tavera - Affiant


    ~O'---'-r-=e'-5_,_o.c....,kl.....__STATE)
                                                ) Scilicet
    Countyof Wg,7f1                         )

                                                        ACKNOWLEDGEMENT
        SUBCRIBED TO AND SWORN before me this /] day of ~ 2                                .f
                                                                                          A.D. 2018,     ,
        a Notary, that Julian Tavera, personally appeared and known to m~ be the man whose name
        subscribed to the within instrument and acknowledged to be the same and executed the
        fore ing under P, nalty of p . ury, a G cl is my witness.
                I

           ~UM&Ul~U!L..~~~~~:k.._ _ Seal;
           Notru:y Pu 1·c in and for said State                                            . OFFICIAL STAMP
                                                                                      WENONAH JAMES BLANCHETTE
           My Comm ssion expires; 3/15/ZDZl)                                          NOTARY PUBLIC-· OREGON
                                                                                   .   COMMISSION NO. 947817
                                                                             MY COMMISSION ~PIRES MARCH 15, 2020




       Notice; 1) A matter must be expressed to be resolved. 2) In Commerce Truth is Sovereign. 3)
    Truth is expressed in the form of an Affidavit. 4) An un-rebutted Affidavit (each enumerated point
    stands as True/Tmth in Commerce. 5) Rebuttal affidavit must be signed under "penalty of Pe1jury,"
       6) An un-rebutted affidavit becomes the judgment in commerce, a 'Nil <licit Judgment.' 5) The
        Party(ies) silence in refusing or failing to rebut equates to their silence, and silence equates to
                              agreement (confessed judgment) to the facts herein.
        FOR REFERENCE ONLY:

        Non Rebutted Affidavits are "Prima Facie Evidence in the Case , - "United States vs. Kis, 658
        F.2d, 526, 536-337 (7th Cir. 1981),

        An affidavit uncontested unrebutted unanswered -Mon-is vs. NCR, 44 SW2d 433 Mo1ris v
        National Cash Register, 44 SW2d 433: "An Affidavit if not contested in a timely manner is
        considered undisputed facts as a matter of law,"

        "Silence can only be equated with fraud where there is a legal or moral duty to speak, or where
        an inquiry left unanswered would be intentionally misleading... We cannot condone this
        shocking behavior ... This sort of deception will not be tolerated and if this is routine it should be
        ·con-ected immediately." - U.S. v. Tweel, 550 F.2d 297,299. (5th Cir. 1977) See also U.S. v.
        Prudden, 424 F.2d 1021, 1032, 1033 (5th Cir. 1977); Carmine v. Bowen, 64 A. 932 (1906).

    Affidavit OF Julian Tavera       ·                       Item# 08262018-1/AFF/JT/RKS                       Page2


J
                            Proof of Service

   I, Ronald Kennth Strasser, a private man, under necessity, served the following
document(s):




To:   SAellv
          /
             Hl!J((muJ/1
 Risk Management
 Enterprise Goods & Services
·Shelly Hoffman, Manager/Supervisor/Claims
 1225 Ferry Street SE U150
 Salem, Oregon by 97301


      □ ByU.S.P.S. First Class Mail on _ _ _ _ _____, 2018
      D J3..v l.J,§.~~- ~ertified Mail# RF !3lf '.1/2 f !ilf (if on
       R~'k) :r~~h~ .· _.,. . ___,, 2018
                    1
                                                             ·
      D •Personal Service to/at; .¼/h /2hf7"lr7hl'l Gik/lb /o0,/ R V4J{pr
         j)}S Nw.tl ,<;-/j-c--ef .s:;    . :)          J




I, Ronald Kennth Strasser, declare under the penalties of perjury of the laws of the De-
jure united States of America that the foregoing is truea1,9orrect, complete and certain and
executed V?thout the UNITED STATES on this ~1'~day of                                      ·
   0-ccem b.eY             , 2018.
                                            All Rights Reserved
                                                  Atrd1Coalklilllto-M"'1 . . . .-   .....

                                           'ill1:
                                             t{j
                                                  C9J1a  id . K-evil!\ili ~ l~[h:,.rrr:i; .suiJ1Jri s:
                                                    - ofserverai,.-l-agiraph
.-,..

 :-1
   ...



                                                                                                                    .,
                                              CERTIFIC.A1E OF SERVICE

                      I hereby certify that on the date last set forth below1 I s~rved the foregoing document!,<-
                      du/y ntdicfl Or -I-DY~ clCl 1lo/\-~ ll¥ ~:
                                                             1
                                                                                 . _
                      P61nf5". l Jlu-ffiovn(-es In s11,pp:rd-t"zV 11dC1-t. 13(-'f;Jyf /?.119Y
                      jJ Fttlt1uH-Fov Rt:J~il-li~l'IVl;/t ,sk1vs-s-{!/ ll,p9s                 ·
                            RF      I.JI/ ~/73 £-/-;?5. LIS
                                                                                          •sl,



          a sealed first class postage envelop by united States Postal 8ervice maJ..lect from Pcsrffa1'\0l
         regon, on the date set forth beloy,.

         ATED:AfJ llfl:., 2018.
                     eh--ibelr




                                                                             --




                                                  .... --   ---- ----   .-




                     Pages-.
                                                        Robert Kelly
                                                  Authorized Representative
.-,-~--
                                                         c/o POB 3096
                                                         non-domestic
                                              Central Point, Oregon near [97502].
                                                For Ronald Kenneth Strasser
                                                       non-resident-alien
                                                 c/o 8800 southeast 80th avenue
                                                         non-domestic
                                                Portland, Oregon zip-exempt

                                       Registered Mail Number; RE 250 137 381 US
                                         Rf tW '173 l/15' LK
                                               duly notice of tort claim
                             Fiat Justitia. Ruat Coelum; ''Let right be done, though the Heavens should fall."


          Risk Management
          Enterprise Goods & Services                                              Applicable to Universal Jurisdictions
          Atten; Michael Baker                                                           -A SECURllY (15 USC) -
          PO Box 12009                                                               COMMEROAL AFFIDAVIT - U.S. S.E.C.
          Salem OR 97309                                                            TRACER FLAG - NOT A POINT OF LAW -
                                                                                      TRACER Flag No. 08052018-1/RKS
          For State of Oregon and all verisilimitudes ...


          October 19, 2018

          RE: duly verified notice of tort,a private or civil wrong for injury,action for bad faith breach of
          contract, claim against STATE OF OREGON and certain other officers and officials in their
          ~ublic agency and private .capacity of7with Clackamas County, as tort feasors with said tort claim
          made by ronald-kenneth:strasser, a private sentient siriene man, IN RE; STRASSER RONALD
          KENNETH (Ens legis/IRUST-ESTATE) - CASE NUMBERS; 15AD01964, 17CR44609,
          l(;iCR51766, 16CR07655, and any other State of Oregon cases under necessity, Claim #
          Ll63705.
                       Notice to Principle is notice to agent and Notice to agent is notice to Principal
                                     Equality in the law is Primary and mandatory by lavY.
                                Pursuant to 8 federal Register, pg. 12266 ~S 404.104(g )C 11.3


          Dear Michael/ Risk Management:

               This is timely notice ·of tort action, for claim of RONALD KENNETH STRASSER -
            Trust/Estate - by the private sentient man/beneficiary; Ronald Kenneth Strasser (ronald-
            kenneth:strasser). real party in/ofinterest pursuant to (FRCP 17) (injured party), the corpus
            delicti, for the blatant and violent and injurious act(s) or otherwise from premeditated as listed
            below, caused and committed by the following tort feasors, in their public and individual/private
          · capacities:·
          Governor of the State of Oregon Kate Brown,
           CLACKAMAS COUNTY OFFICIALS (County Commissioners),
           CLACKAMAS COUNTY CIRCUIT COURT OFFICERS, JUDGES; Robert D. Hemdan,
          -Jeffery S Jones and Thomas J. Rastetter,
           State of Oregon Risk Management-:-- due-ootice of tort claim Item# 10192018-2/TC/RE~S . Page 1



 ./
Debbei Spradley - Trial Court Administrator and associates and all Clerks of Court,
CLACKAMA.S COUNTY DISTRICT ATTORNEY John S. Foote,
AssistantD.A ChristopherK. Haywood, OSB #163984 and assigns,
CLACKAMAS COUNTY SHERIFF, Craig Roberts, including but not limited to its Department
of Correction/Jail/Personal,
CLACKAMAS COUNTY UNOER SHERIFF, Dave M. Ellington,
CLACKAMAS COUNTY SHERIFF DEPUTY'S; Daniel Joseph O'Keefe and Greg Keppler in
his Public and Private c~pacity and all other deputy's, directly and indirectly involved, and
Administrator Donald Krapp, Chief Executive Officer, Deputy Laurel Butman, and
Commissioner Ken Hamberston, "in equal fault' (Black's Law Diet., st11 Ed, pg 711, also see 42
CJS indemnity Sub Section 27.
... and John and Jane Does 1-to 100, et.al.,

The premeditated and violent injurious acts are as listed below:
  1) Violation of First Amendment,
 2) Constitutional impermissible application of statute(s),
· 3) Deprivation of(secured) Rights (Rightto Life, Liberty and pursuit ofHappiness), and of
     unalienable Rights, under color of law, · collusion and conspiracy against rights (1 st
  Amendment, 41h Amendment, 5th Amendment, and (51h thru the 13th etc.),
  4) C~mspiracy against Rights, pursuant to title 18 ss241ss242,Title42 ssl983,1984,1985,1986
  5) Wanton infliction to administer physical.pain with injury
  6) Excessive use of force/ police brutality, negligence, misfeasance, _will:fully intent, defamation,
     done with purpose, malice of fore-thought,
  7) Bodily attack, assault and police abuse (beating in court, with witnesses, on camera) injury to
     the corpus deµct:~
  8) Intentional infliction of emotional distress and mental anguish- 28 USC Sec.133 I& 1343 (a),
  9) Police negligence, done with purpose of malice of forethought,
  10) Unlawful arrest and unlawful incarceration (over 170 days),
  11) Kidnapping,
  12) Lack of personum jurisdiction,
  13) Lack of subject matter jurisdiction,
  14) Actual fraud, constructive fraud, fraud in factum,
  15) Obstruction of Justice,
  16) Defamation of character, including but not limited to Liable and slander,
  17) Exceeding scope of jurisdiction and statutory authority by changing custody status,
   18) Undisclosed imposition of Martial law within Clackamas County Circuit 'Admiralty' Court,
   19) F allure of prosecutor, for the State, to produce the Maritime contract, or any validated
       verified complaint from and injured party or that of damaged property.
  20) Violation of 'Oaths of Office,' of the respective 'officers' (of the contract-not to violate the·
       rights ofronald-kenneth, - see in relation #2 above).
  21) Violation of the equal protection of the laws- see Note# 2 below.
  22) Violation of Article 1, Section X by Court Officers in respect to their 'oath of office.'
  23) Trust fraud - by the above public officers, etc., within their public office, in their private
        capacity, un.der oath of office, in relation to the national Emergency/U.S. Bankruptcy (1933),
        with the transition to 'public policy,' said public officers are 'Trustees,' and as such, aside
        from their respective 'oath of office,' as trustees they are not to injure the beneficiaries; i.e.; __
      ronald-kenneth:strasser, · dejure ... but did so with impunity, by non-disclosure and fraud (se ·
     attached Affidavit in support oftort,claim).                                             ..,
 24) Violation of U.S. Constitution-Article I Section X-within operation of so-called Courts
     (administrative court(s)) in violation to 'all' oaths of offi.ce(s).                  11:i
 25) securitization of the action/commercial charges equated into bond(s) pe:rthe           ·,.p

  State of Oregon Risk Management- due-notice of tort claim        Item# 10192018-2/TC/RKS           Page 2
    judgment of the administrative officer/judge per 'joinder' of ronald-kenneth, by trickery to be
    the
    liable party.
26) Committing the act of"peonage"'personage' and "barratry," ... the crime of knowingly
    bringing false
    claims into court against the ESTATE; (RONALD KENNETH STRASSER) of a "dead
    th.ing;"not I, ronald-kenneth:strasser a flesh and blood.sentient (tangible) man who was
    standing                                                  ·
    right in front of the judge in the instant matter, being falsely named as "DEFENDANT' as
    the 'NAME' on the qommercial charging instrument/complaint is the/a CORPORATE
    ENTITY, an ens legis; "A creature of the law; an artificial entity, as contrasted with a natural
    man,.applied to corporations, considered as deriving their existence entireiy from the law.
  . Black's Law Diet., (5th Ed., page 530.
27) Stultification of claimant's 'right of action,' by County officers (DA Assistant)acting,stating
    that "They, found no wrong doing by the Deputy (Daniel Joseph O'Keefe)" in respect to the
    assault and beating.

   That on or about 6 July 2017, sometime after 9:00 AM., at/in CLACKAMAS COUNTY
CIRCUIT COURT building/Clackamas County Court building (re; Case No. 16CR51766) within
the court room displaying the Admiralty flag of martial jurisdiction in an 'administrative
hearing/session, administrating the bankruptcy, 'national Emergency; though not disclosed to the
natural sentient man; ronald-kenneth:strasser, with the alleged charge(s) laid/charged against the
ens legis Trust entity; RONALD KENNETH STRASSER,)STRASSER RONALD KENNETH
within the County of Clackamas, Inc., State of Oregon, Inc., claimant; ronald-
kenneth·:strasser was yet seated outside the Bar in court room 1#, in the second row, first seat
when the deputy district Attorney Sara A Brooks, OSB #133105,had said case NO.16CR51766,
STATE OF OREGON vs. RONALD STRASSER and the Circuit Court Judge Jeffery S. Jones
did state to ronald "are you lY.1R. STRASSER?"

- ronald at that time sai4 "no I am, not, but I am, here in regards to that matter, and Judge
Jeffery S Jones then did state "well ok, then it will be a $25,000.00 'resisting arrest"; and then
ronald, did stand up, to say" excuse me, what did you say, "pardon me, pardon me sir?" ... and
again 'administrator, Judge Jeffery S Jones did say "that will be a $25,000.00 warrant," and then
at that time, Clackamas County deputy sheriff Daniel Joseph O'Keefe / DANIEL JOSEPH
O'KEEFE went over towards ronald and pointed his arm and hand at ronald who was yet or still
outside the bar and did say to ronald three times; that, you are lVIR. STRASSER; you know you
are MR.STRASSER; you are sitting right their :MR STRASSER. Note; that, the 'administrator,
Judge Jeffery S Jones I JEFFERYS JONES did not at any time cause to be delivered to ronald
by the bailiff the Warrant for ronald to accept for value and return it to the bailiff for settlement
and closure of the commercial charges laid against the ens legis Trust entity; STRASSER
RONALD KENNETH. ·

      Then, without probable just cause, deputy sb.eriffDaniel Joseph O'Keefe, DANIEL
JOSEPH O'KEEFE did -walk over to ronald, grabbed his hair and twisted ronld's arm behind
ronald' s back and then slammed ronld, down forcibly onto the floor; and then, commenced to
and did beat ronald senseless and un-conscience committing assault and battery and deputy
Daniel Joseph O'Keefe, D,ANIEL JOSEPH O'KEEFE. forced his knee into the right side of
ronald, [ According to The Oregonian Newspaper article by Noelle Crombie, entitled;               ,
Deputy's alleged beating of defendant in court prompts investigation, it was reported tha!J~
(O'Keeffe) "the deputy said he then delivered "10-12 knee strikes" to Strasser's side and
back." Also reported; 'Joe' Manley said Stasser's encounter with O'Keeffe after          l,
State of Oregon Risk_ Management- due-notice of tort claim Item# 10192018-2/TC/RKS                 "
                                                                                               Page 3
 O'Keeffe asked his supervisor, Sgt. Corey Smith, to be assigned to the courtroom where
 Strasser' s case would ~e heard so he could assault him. STRASSER is known to deputies
 at the court building, Manley said. At the time, Manley said he was in the sheriffs court
 office watching monitors of surveillance footage when Strasser appeared on one of the
screens. "I just want areason to beat the crap out of him," Manley recalled O'Keeffe
saying that day. "He's going to give it'to me." Manley recalled that Smith said OK.
Manley said O'Keeffe bragged about the altercation later that day.] smashing his rib's,
his head with his elbows and forearm, as a weapon, pulling ronald's hair from his head and
beard, while Deputy Daniel J O'Keefe, DANIEL J O'KEEFE was screaming "give me your right
hand or I will Taze you, ronald, replied I can't you have my hands I-cannot move them, and at
that time, six ( 6)other Clackamas County Deputies did come into the courtroom and went to
ronald, he was not moving, completely subdued on the floor when the five (5) of them again
began to apply tortuous, physical locks and pressure holrls on ronald's legs with such force in an
attempt to break the right leg of ronald and his left arm and wrist, when ronald screamed out
(Tortis viribus) as loud as he could yell, to the so-called peace officer's deputies due to_
unrelenting pain and force; "please you're going to break my leg and then the same was done to
his left arm and I ronald, screamed (Tortis viribus) out loud again my left wrist and arm "you're
going to break-it." Then, the other deputies continued the assault and battery on ronald, jerking
and injuring his, arms, wrist, legs, head, throat, ribs and all over his body.

   That daniel joseph O'keefe, did, after assaulting me and upon being forced into the dungeon-
cage, in the basement of the court building, did stand outside the cage taunting at me, laughing at ·
me and mocking my so-called beliefs, in the Constitution, which he stated how~ it working for
you now? i did not respond and i did request the camera footag~ from those moments to, none
was provided.

 · That, ronald, at no time ever attempted, to protect himself, as he was mercilessly beaten into
unconsciousness by deputy Daniel Joseph O'Keefe, DANIEL JOSEPH O'KEEFE and the other
deputy's, Greg Kepplar/law enforcement officers, deputy Daniel J O'Keefe says that 'Mr.
STRASSER' your under arrest. Note; no crime was committed by ronald (no injured party
and/or no damaged property) (See; the Strasser court video combined with audio 2mpg in the
record of the court, incorporated herein and made a part hereof by this reference)
                               '
  That, ronald,has been dia::,onosed with P.TSD (post-traumatic stress disorder) from legal abuse
syndrome, being abused by Clackamas County the first time, Multnomah County and Yamhill
County officers and officials since 1974, and ronald has had four operations on his right leg and
two on his left leg, ronald has been classified disabled and has a prolapsed rectum caused by the
beating,the trauma, from the tyranny and oppression, damage to the ulna nerve, from the assault
and beating and caused injury to the shoulders,throat, anns, hips,legs and cause injury to the
corpus delicti.

  Also, romi.ld,again was injured,when safeguards from the first amendment to the bill of rights
were ignored by administrator/judge, Jeffery S Jones/ JEFFERYS JONES, District Attorney,
SheriffDeputies. etc.• however in this case matter the State of Oregon by and through the
D.A/prosecutor failed and/or refused to prove jurisdiction.

   That, said assault and beating was in the Clackamas County Circuit Courtroom, on came~
with four (4) other female witnesses, now in evidence, made a part herein, seated outside ofB
and Julian Tavera (affiant), and ronald i.e., the injured party, was there, under threat, duress, ~-
coercion under vi et annis (under force and arms).                                                o-
                                                                              .         .        ~
State of Oregon Risk Management- due-notice of tort claim Item# 10192018-2/TC/RKS             Page 4
   That, was,mailed a certified letter(#7017 2400 00011523 1244) on July IO, 2018 entitled;
'REQUEST FOR PUBLIC DOCUMENT(S) DISCLOSURE 1N TIIE NATURE OF A 'FOIA ''
To John S. Foote, District Attorn·ey for Clackamas County of which his reply was ... send
$102.00 for a copy of the court file of all documents and :filings!.

   That,was, mailed a second certified letter (#7018 0680 0000.5258 5294) on August 20, 2018
'REQUES:r FOR PUBLIC DOCUMENT(S) DISCLOSURE 1N TEE NATURE OF A 'FOIA ''
To John S. Foote, District Attorney for Clackamas County ofwhich his reply was a copy ofhis
previous response ... send $102.00 for a copy of the court file of all documents and :filings!
copies of his 'REQUEST FOR PUBLIC DOCUMENT(S) attached hereto.

    At all times per this m.atter the State of Oregon and Clackamas County by and through
District Attorney John S. Foote failed and refused to prove personum and subject matter
jurisdiction over the sentient man; Ronald-Kenneth: Strasser,supported by previous 'Affidavit of
Default' filed in this matter- Case #16CR07655 and by and through said District Attorney John
S. Foote; failed to prove certain essential elements of fact and in actuality were never established
per the D .A's failure to prove jurisdiction so there was no lawful cause of action, as no other
natural man,was injured and no property was damaged-as applied to the common law, and if
District Attorney John S. Foote had proven jurisdiction the essential elements would have been
established to support the cause of action as filed against the Trust/Estate;STRASSER RONALD
KENNETII, ens legis, as none was presented to ronald-kenneth,whom, never consented nor
 agreed to assume the liability filed and/or imposed upon the Trust/Estate; RONALD KENNETH
 STRAS,SER, ens legis and ronald does not believe any such jurisdiction or essential elements
 existed to be in an 'administrative court/tribunal in the first place and that ronald,~id rebut the 12
Presumptions of the administrative court/tribunal ... with no counter rebuttal or otherwise ...just
 silence, which equates to agreement. See; Affidavit of Default' filed in this matter as attached
 hereto.          ·

Note; whereas, it is a fundamental principle oflaw including and limited to all law enforcement
officers, liability extends to acts or omissions that arise within the scope of their employment
regardless of engagement in investigative or law enforcement activity, or are executing a search,
seizing evidence, or making an arrest. See for reference; :MILLBROOK v. UNITD STATES 477
Fed. Appx. 4., therein deputy Daniel O'Keefe, DANIEL O'KEEFE and/or the other deputy/law
enforcement officer's assault and battery was intentional.

Note; ronald-kenneth:strasser, a sentient man, not a party to, this State /The State ofOregon,the
Constitution, not named in State statutes, not a coxporate officer, as agreed by Multnomah,
Clackamas Counties and Yamhill County, ~y umebutted affidavit/default agreement(s), and
Order of Dismissal (Multnomah County), and ronald having PTSD, also physically crippled in
both legs, having injured no man, nor damaged property ... was in honor, under threat, duress and
coercion, was without cause, intentionally assaulted and beaten in the court room on 6 July 2017,
with witnesses, on camera, by principle director, the so-called, judge Jeffrey S. Jones, apparently
the modus ope~andi of the named tort feasors.

Note; this notice of tort, claim is continuation of a notice of tort, claim, hand-written, dated 28
August 2017 as' was noted, by ronald-kenneth while held in the Clackamas County Jail.·

Notice; due to fraud by tort feasors ofthis claim matter, there is no statute of limitations.
                                                                                                  .   ~

   Ronald-Kenneth:Strasser/ronald-kenneth:strasser.reserves all rights at all times and waves n
rights at any time and reserves his right to amend this notice of to~. add additional tort feasors~

 State of Oregon Risk Management-due-notice of tort claim Item# 10192018-2/TC/RKS                Pages
 add addit~onal injuries under necessity and ronald-kenneth: has not surrendered any of bis rights
 granted him by the Creator,or his unalienable rights, to any, Agency/Corporation of this state, the
•State of Oregon, including but not "limited to Clackamas County and/or the administrative
 services of the so-called court.

     The claim herein demand the sum certain of$750,000,000.00 (Seven Hundred and Fifty
 ]Y.[illion Dollars and no cents) (USD) or credit of account) for his damages, as set out herein, as
 a result of the injuries caused by the assault and battery, pain and suffering, humiliation,
 embaressment,libel and sJ:ander, emotional and physical distress, expenses, etc., and constitutional
                            of
 il:µpennissible application the statute(s) engaged by tort feasors named above being officers and
 officials of Clackamas County/State ofOregoIL

    The monetary damages are a sum certain $850,000,000.00 (Eight Hundred and Fifty Million
. Dollars and no cents) (USD) or credit of account.
[Please note that the monetary damages aione for 5 6 nite' s of unlawful incarceration, pursuant
to;'TREZEVANT V. CITY OF TAMP A, 741 F.2nd 336 (1984) .. .ismore than $93,000,000.00
(Ninety Three Million Dollars)
                          l
                               USD.] (and already settled Clackamas County and Oregon
cases),and can be added if necessary upon agreement.

    Lis pendens is in effect on all property of all officers/tort feasors per this matter, under
 necessity, in the interest ofjustice.
                                                            -•~tr1-•~---..-...-
                                                 fft~ YDnal d--Ken i"J1. ~ ufvas:s,er ·su/ Jun~
    ~incerely,

                                                  By: ronald-kenneth:strasser, sui juris
                                                       all rights reserved without prejudice




 Attachments: [ will be forth coming- to attached hereto! ]
 1) Notice of Injury - dated 10-08-2017 - one page.
 2) Copy of Affidavit of Ronald Kenneth Strasser - July 2018 - 4 pages.
 3) Notice & Deamand / Challenge to the Jurisdiction- 10 pgs
 4) Administrative and Judicial Notice as ro Agreement by the State of Oregon ofNo Proof of
 Jurisdiction - Void case - Void Judgment;- Request for Dismissal - 8 pages.
 5) Affidavit of Default - 6 Pgs.
 6) Notice of Waiver of Time -.of Violation of Secured Rights, of Subjugation to Secret Foreign
 Jurusdiction, ofDefault Agreement, ofRecusal, of Tort Claim - August 28, 2017 - 2 pages.
 T) Letter Rogatory to Clerk of Court/ Dishonored.                                          ,
 8) Notice of Abatement, Item# 01172017-1/NoteAbate/RKS.                                             .
 9) Copy of 'Notice of Tort Claim' ... dated 28 August 2017, from within Clackamas County JaJ.1.
 10) Copy of'Abatement' -Dated 8-22-2017.
 11) Claimant's copies of his 'REQUEST FOR PUBLIC DOCUMENT(S) (2).
 12) Affidavit ofronald kenneth strasser - Item# 08152018-5/AFF/RKS - 9 Pgs
 13) Authorized Representative in'the Nature of POA- 2 pages.
 14) Copy of Oregonian Article on Deputy beating of Claimant in court.

 State of Oregon Risk Management- due-notice of tort claim Item# 10192018-2/TC/RKS                 Page 6
 Note 1; all other signed and additional filino-s as exhibits in this matter can be found in the
administrative court file(s) per the case nu:ber(s) above.

Note 2; EQUAL PROTECTION OF THE LAWS. The equal protection of the laws of a state is
extended to persons within its jurisdiction, within the meaning of the constitutional requirement,
when its courts are open to them on the same conditions as to others, with like rules of evidence


  and modes of procedure, for the security of their persons and property, the prevention and
 redress of wrongs, and the enforcement of contracts; when they are subjected to no restrictions in
 the acquisition of property, the - enjoyment of personal liberty, and the pursuit - of happiness,
·which do not generally affect others: when they are liable to no other· or greater burdens and
 charges than such as are laid upon others; and when no different or grea~er punishment is
 enforced against them for a violation of the laws. State v. Montgomery, 94 Me. 192, 47 A 165.
 "Equal protection of the law" means that equal protection and security shall be given to all under
 like circumstances in his life, his liberty, and his property. and in the pursuit of happiness, and in
 the exemption from any greater burdens and charges than are equally imposed upon all others
 under like circumstances. Sovereign Camp, W. 0. W. v. Casodos, D.C.N.M., 21 F. Supp. 989,
 994. Black's Law Dictionary- 4th Edition - page 631 (Emphasis added).

 Additional points applicable herein:
_I. Property; 46 USC 30908 ... exempt from seizure and arrest.
2. Failure to perform 'principal agent' relation with principle/ adumbrate (meaning resemblance
   and/or to conceal) and see UCC 1-103.6               ·
3. 15 USC l; Every contract, combination in the form of trust or otherwise, or conspiracy, in
restraint of trade or commerce among the several States, or with foreign nations, is declared to be
illegal. Every person who shall make any contract or engage in any combination or conspiracy
hereby declared to be illegal shall be deemed guilty of a felony,· and, on conviction thereof: shall
be punished by fine not exceeding $ l 00, 000, 000 if a corporation, or~ if any other person,
$1,000,000, or by imprisonment not exceeding 10 years, or by both said punishments, in the
discretion of the court.
(July 2, 1890, ch. 647, § 1, 26 Stat. 209; Aug. 17, 1937, ch. 690, title VIII, 50 Stat. 693; July 7,
1955, ch. 281, 69 Stat. 282: Pub. L. 93-528. § 3, Dec. 21, 1974, 88 Stat. 1708; Pub. L. 94-145,
 § 2, Dec. 12, 1975, 89 Stat: 801; Pub. L. 101-588, § 4(a),"Nov. 16, 1990, 104 Stat. 2880; Pub. L.
 108-237. title IL § 215(a),'June 22, 2004, 118 Stat. 668.)
4. In violation of the J;.,ieber Code 46, 134 vital statistics, 104 (The convictions and religious
practiqes of civilians and persons hors de combat must be respected, 105 (respect for family
life), 127 (Family life must be respected as far as possible), and otherwise where applicable.
5. Usufiuct is (a) the condition on the land and easement; Usufructuary; a benefit on the usufruct
and Trustee to the naked owner wo/man state= NAME = state= Agency receiver of
reversion/revenue state= usufructuary co/beneficiary= U.S.                            ·
6. People v. Dallas ; While not every broken bone necessarily constitutes great bodily injury
( People v. Nava (1989) 207 Cal.App.3d 1490, 1495-1497 ), the two skull :fractures in this case
cannot be said to be "insignificant" or "trivial."
7. US 12 stat 153 at large; only way to acquire status ofa US citizen versus 'Free Inhabitant.'
8. The Taft - Hartley Act knowingly converting souls into wards ~f the court, legal fiction wards.
    yet are without status, standing, capacity, authority or agency. DECEPTIVE trade with


 State of Oregon Risk Management-due-notice of tort claim Item# 10192018-2/TC/RKS                  Page 7
        fraudulent business practices. Title 32 CFR. See; Vicarious Liability at Title 18 - 1781 and
        FRCP Rule 17.
..   9. See; Title. 15, .USC - 1127 ... raises issue of statute of frauds & criminal nealect
                                                                                       .::,
                                                                                             .
     10. See; UCC 3-501, 3-502, 3-302, 3-305, 3-306 and 31 USC 3113, 2009 - American
         Reconstruction Act.
     11. See; Bond v. United States, 529 US 334 2000, Bond v. US 131, S Ct., 2355, 2011.



     12. See; 1951 Power of Appointment Act, and 12 USC 95 (a) (2).
     13. 27 C~ 72.11 -All crimes are commercial crimes....
     14. F edederal Rules of Civil Proceedure - Rule 17 - Real party in interest.
     15. Article 6- U.S, Constitution; This Constitution, and the laws of The United States which
     shall be made in Pursuance thereof; ... and the Judges in every State shall be bound there by, any
     thing in the Constitution or laws of this State to the Contrary notwithstanding.... and the
     members of the several xtate legislatures, and all executives and judicial officers, both of the
     United States and of the several States, shall be bound by oath or Affinnation, to support this
     Constitution... "
     16. Pursuant to or in accordance with, 28 USC 1331 & 1343.
     17. Pursuant to the foreign administration registration act of 1938 ·and filing fee with code O:rv.IB
     1124-000 EXPIRES May 12020 required filing fee rule 5 (d)(l) 28 CFR SS 5.5 (d) (1).
     18. Dead man statutes federal rules of evidence 1002 10011003.
     19. UCC 3-104 d 1-103.6.
     20. Trinsey v. Pagliario, also cites an impressonable case




          Errors and omissions are consistent with intent. Right reserved to amend at any time.
       This is a proceeding to collect a debt. Any and all information obtained may be used for any .
      purpose in all jurisdictions. Any ·mention or citation of a court case or otherwise is for reference
                                 only to/for Risk Management per said claim.

                       All Rights, Reme<:fies and Recourses Reserved in all Directions.




      State of Oregon Risk Management- due-notice of tort claim -Item# 10192018-2/TC/RKS             Page 8
                                             Robert Kelly
                                     Authorized Representative
                                   For Ronald Kenneth Strasser
                                          c/o PO Box 3096
                                           Non-Domestic
                                Central Point, Oregon near [ 97502 ]

                          Certified Mail Number: 7018 0680 0000 5258 5645



                              Second Notice of Tort Claim
                 Fiat Justitia, Ruat Coelum; "Let right be done, though the Heavens should fall."


Kim Ybarra
Clackamas County Counsel
Risk Management
205 I Kaen Road
Oregon City, Oregon 97045
kybarra@co.clackamas.or.us

May 23, 2019

RE:   First Notice of Tort claim (Registered Mail Number; RB 182 990 925 US) against
Clackamas County/CLACKAMAS COUNTY, an entity/agency of the STATE OF OREGON,
parent corporation and Clackamas County Circuit Court/CLA~KAMAS COUNTY CIRCUIT
and certain of its officers and officials in their Pµblic and Private capacity, as tort feasors, with
said tort claim made by Claimant: ronald kenneth strasser, a private sentient man, IN RE;
RONALD KENNETH STRASSER (Ens legis/TRUST-ESTATE) - CASE NUMBERS;
15AD01964, 17CR44609, 16CR51766, 16CR07655, and any other State of Oregon cases
under necessity.
           Notice to Principle is notice to agent and Notice to agent is notice to Principal
                         Equality in the law is Primary and mandatory by law.
                     Pursuant to 8 federal Register, pg. 12266 SS 404.104(g )C 11.3

Dear Ms. Ybarra, et al:

    This second notice of said Tort Claim as filed with your office via the registered mail number
above, constituting 'First Notice' of said tort claim of RONALD KENNETH STRASSER-
Trust/Estate - by the private sentient man/beneficiary; Ronald Kenneth Strasser (ronald kenneth
strasser), real party in/of interest (injured party).

  The Notice of Tort claim was received by your office yia registered mail and was signed by J.
Gibson on 3-16-19. Copy of PS Form 3811 'Green Card' enclosed.

   It has been 67 days of no communication from you and/or your office in regards to said
Claim.

   We are granting you an additional ten days upon receipt of this Seet;md Notice to respond with
office to settle said claim, allowing 3 days for return mail.



Clackamas County Risk Management -    znd   Notice of Tort Claim   Item # 05232019-2/TC/RKS         Page 1
i,
         Your response needs to _be signed by you or an authorized designated employee or from your
      insurer for Clackamas County/CLACKAMAS COUNTY. Your 'insurer' may engage settlement .
      options as your agent or otherwise per this matter, in a tiµiely manner.

          Should you fail or refuse to respond within the specified time period, your silen~e will be
       accepted as your agreement that the tort claim is valid, legal, lawful and that the claim of injuries
       incurred via the assault on Ronald Kenneth Strasser/ronald kenneth strasser being beaten in the
       Clackamas County/CLACKAMAS COUNTY Court room, on camera with witnesses for the
     · asserted and claimed monetary damages of the sum certain amount of $850,000,000.00 (Eight
       Hundred and Fifty Million Dollars and no cents) (USD) is proper and valid and is accepted by
       your silent tacit agreement (failure too respond) and that your silence engages your
       administrative 'Nihil dicit' judgement of the same in favor of Ronald Kenneth Strasser/ronald
       kenneth strasser.

         And you will have agreed that the said Tort Claim is true, correct and complete, in respect to:
           "Claimant herein demands the monetary damages at the sum certain amount of
           $850,000,000.00 (Eig4t Hundred and Fifty Million Dollars and no cents) (USD) or
           money of account for his damages, as set out herein, ·as a result of the injuries
           caused by the assault and battery, pain and suffering, humiliation, embarrassment,
           emotional and physical distress, expenses, etc., and constitutional impermissible
           application of the {color oflaw) statute(s) engaged and inflicted by Tort Feasors named,
           being officers and officials of Clackamas County/State of Oregon in their public and
           individual/private capacities."

          Therein, you agree and recognize that Ronald Kenneth Strasser/ronald kenneth strasser is the
      Tort Claimant and said monetary claim is right, just and accepted by you as against Clackamas .
      County/CLACKAMAS COUNTY and the State of Oregon/STATE OF OREGON ... and that
      you agree, as an employee, that you speak for Clackamas County/CLACKAMAS COUNTY and
      the Governor 'C.E.O.' Kate Brown of the State of Oregon/STATE OF OREGON as to the
      responsibility, culpability and liability to Ronald Kenneth Strasser/ronald kenneth strasser, and
      he may engage any means necessary to obtain 'Full Satisfaction and Accord' in the settlement of
      this matter/claim along with his right to bring lawsuit and/or file monetary lien(s) as necessary
      on whomever and/or whatever.

        Lis pendens is in effect on all property of the State of Oregon/STATE OF OREGON,
      Clackamas County/CLACKAMAS COUNTY, and all officers/tort feasors per this matter, und,er
      necessity, in the interest of justice.

         Sincerely,


                                                       Robert Kelly, Authorized Representative,
                                                       for ronald kenneth strasser, sui juris, sentient
                                                       private man and claimant
        CC:
        Kate Brown - Governor
        Office of the Governor
        900 Court Street NE, Suite 254
        Salem, OR 97301-4047 .
        Cert. Mail# 7018 0680 0000 5258 5645

      Clackamas County Risk Management- 2nd Notice of Tort Claim      Item# 05232019-2/TC/RKS             Page 2
''
     Note; EQUAL PROTECTION OF THE LAWS. The equal protection of the laws of a state is
     extended to persons within its jurisdiction, within the meaning of the constitutional requirement,
     when its courts are open to them on the same conditions as to others, with like. rules of evidence
     and modes of procedure, for the security of their persons and property, the prevention and
     redress of wrongs, and the enforcement of contracts; when they are subjected to no restrictions in
     the acquisition of property, the - enjoyment of personal liberty, and the pursuit - of happiness,
     which do not generally affect others; when they are liable to no other or greater burdens and
     charges than such as are laid upon others; and when no different or greater punishment is
     enforced against them for a violation of the laws. State v. Montgomery, 94 Me. 192, 47 A 165.
     "Equal protection of the law" means that equal protection and security shall be given to all under
     like circumstances in his life, his liberty, and his property, and in the pursuit of happiness, and in
     the exemption from any greater burdens and charges than are equally imposed upon all others
     under like circumstances. Sovereign Camp, W. 0. W. v. Casodos, D.C.N.M., 21 F. Supp. 989,
     994. Black's Law Dictionary - 4th Edition - page 631 (Emphasis added).




          Errors and omissions are consistent with intent. Right reserved to amend at any time.
      This is a proceeding to collect a debt. Any and.all information obtained may be used for any
     purpose in all jurisdictions. Any mention or citation of a court case or otherwise is for reference
                                only to/for Risk Management per said claim.

                              Errors and omissions are consistent with intent.

                     All Rights, Remedies and Recourses Reserved in all Directions.




     Clackamas County Risk Management- 2nd Notice of Tort Claim      Item# 05232019-,2/TC/RKS       Page 3
       Copy of Affidavit of Julian Tavera, Item# 08262018-1/AFF/JT/RKS
       First, Notice of Tort Claim, Item# 10192018-2/TCIRKS to State of Oregon Risk Mgmt.
       Second, Notice of Tort Claim, Item# 02262019/TC/RKS to Clackamas Cty Risk Mgmt.
       Follow-/rp letter to State of Oregon Gove~~r, ~e,tified µiail # 7?18 0680 0000 5258 5447.
       Mc[-t~ -f+v·ofo / t.l)J/Jf.L. £. e.-edJWrl& ·~ f .:5'-evt.Jiti!




. I.




                                                     9
